Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalns; Edgar A. et al. 20150149177 (hereinafter Kalns) in view of Zhang; Yi et al. 20180054523 (hereinafter Zhang) and further in view of US 11120199 B1 Bachtiger; Walter et al. (hereinafter Bachtiger)
Re claims 1, 8, and 15, Kalns teaches 
1. A method for alerting a manager device to an occurrence of an event an agent device during a conversation between the agent device and an external party, the method comprising: 
receiving transcript data during a conversation between the agent device and the external party; (normalizing input data from speech 0036-0037 0055 0060 0037-39 0041-0042 fig. 1, 5, and 6)
normalizing the transcript data; (normalizing input data from speech 0036-0037 0055 0060 0037-39 0041-0042 fig. 1, 5, and 6)
inputting the normalized transcript data into a machine learning model, the machine learning model trained to identify an inflection point in the conversation based on training samples, the training samples including labels indicating whether an inflection point has occurred with reference to textual transcript data and auxiliary transcript data of each given training sample; (trained models for learning from conversations, inflection such as topic/intent change, auxiliary = each user, normalizing input data from speech 0036-0037 0055 0060 0037-39 0041-0042 fig. 1, 5, and 6)
receiving, as output from the machine learning model, a measure of notability of the normalized transcript data; (confidence score as metric, trained models for learning from conversations, inflection such as topic/intent change, auxiliary = each user, normalizing input data from speech 0036-0037 0055 0060 0037-39 0041-0042 fig. 1, 5, and 6)
determining whether the measure of notability corresponds to an inflection point; and (meeting criteria for proper classification/output using confidence score as metric, trained models for learning from conversations, inflection such as topic/intent change, auxiliary = each user, normalizing input data from speech 0036-0037 0055 0060 0037-39 0041-0042 fig. 1, 5, and 6)
responsive to determining that the measure of notability corresponds to an inflection point, alerting the manager device. (the alert is the output itself or notification of topic change or shared topic/intent via meeting criteria for proper classification/output using confidence score as metric, trained models for learning from conversations, inflection such as topic/intent change, auxiliary = each user, normalizing input data from speech 0036-0037 0055 0060 0037-39 0041-0042 fig. 1, 5, and 6)
	However, Kalns fails to teach the user can be an agent:
a conversation between the agent device and an external party (Zhang various combinations of users virtual, user, or virtual-user)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalns to incorporate the above claim limitations as taught by Zhang to allow for learning from any source regardless whether human or virtual since analogously conversations are the same i.e. exchange of information, thereby improving the system of Kalns to handle learning from multiple user types thereby increasing the learning database and reducing errors if a virtual agent is detected such as to focus on the content speech/text.
However the combination fails to teach
wherein normalizing the transcript data comprises anonymizing personal data within the transcript data (Bachtiger anonymizing and redacting transcript abstract, fig. 4 with col 8 lines 1-15)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalns in view of Zhang to incorporate the above claim limitations as taught by Bachtiger to allow for use personal identifiable information for fast acquisition of user profile information but then redact/anonymize to preserve privacy, thereby allowing search without all private information being available.

Re claims 2, 9, and 16, Kalns fails to teach
2. (New) The method of claim 1, wherein determining whether the measure of notability corresponds to an inflection point comprises determining whether the measure of notability exceeds a threshold value. (Zhang score-based threshold 0115)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalns to incorporate the above claim limitations as taught by Zhang to allow for scoring whether the spoken audio to text is intelligible prior to proceeding with classification thereby increasing the learning database and reducing errors if a virtual agent is detected such as to focus on the content speech/text.


Re claims 4, 11, and 18, Kalns fails to teach
4. (New) The method of claim 1, wherein the measure of notability comprises two or more notability parameters, a first of the notability parameters comprising a classification of a given segment of message text of the transcript data into a discrete event, a second of the notability parameters comprising a score of the given segment of message text. (Zhang during topic switch during conversation, thereafter score-based threshold 0115)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalns to incorporate the above claim limitations as taught by Zhang to allow for topic switching and subsequent scoring whether the spoken audio to text is intelligible prior to proceeding with classification thereby increasing the learning database and reducing errors if a virtual agent is detected such as to focus on the content speech/text.

Claims 6, 7, 13, 14, and 20 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalns; Edgar A. et al. 20150149177 (hereinafter Kalns) in view of Zhang; Yi et al. 20180054523 (hereinafter Zhang) and further in view of US 11120199 B1 Bachtiger; Walter et al. (hereinafter Bachtiger) and US 20190205794 A1 Hsu; Francis et al. (hereinafter Hsu)
Re claims 6, 13, and 20, Kalns in view of Zhang and Bachtiger fails to teach
6. (New) The method of claim 1, wherein the training samples comprise normalized message text encoded to vector embeddings that have auxiliary data other than the message text concatenated to the vector embeddings. (Hsu feature vector as non-text related with loss threshold for validation model learning 0046-0048 0051)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalns in view of Zhang and Bachtiger to incorporate the above claim limitations as taught by Hsu to allow for vectorized input for faster classified prediction and learning, wherein validation and loss threshold minimize error and create a garbage-free model for future iterations.

Re claims 7 and 14, Kalns in view of Zhang and Bachtiger fails to teach
7. (New) The method of claim 1, wherein the machine learning model is trained continuously until a loss condition is met and, after the loss condition is met, the model is successfully validated against a validation set. (Hsu feature vector as non-text related with loss threshold for validation model learning 0046-0048 0051)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalns in view of Zhang and Bachtiger to incorporate the above claim limitations as taught by Hsu to allow for vectorized input for faster classified prediction and learning, wherein validation and loss threshold minimize error and create a garbage-free model for future iterations.


Allowable Subject Matter
Claims 3, 5, 10, 12, 17, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10628133 B1		2020-04-21	70284956	20	Jiang; et al.
	Intent learning
US 20180054523 A1	2018-02-22	61192463	52	Zhang; Yi et al.
	Virtual conversation
US 20110060587 A1	2011-03-10	43648398	61	Phillips; Michael S. et al.	
	ASR modeling

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov